1      MATTHEW M. SELVAGN, sbn 314509
2      123 BOWERY, 3rd fl
3      NEW YORK, NY 10002
4      Tel. 904-540-0870
5      Email mattselvagn@gmail.com
6

7      Attorney for Plaintiff
8      BENJAMIN KOHN
9

10                                  UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12

13     BENJAMIN KOHN                                  )    CASE NO. 20-4827
14     Plaintiff,                                     )
15     v.                                             )
16     THE STATE BAR OF CALIFORNIA,                   )    EXHIBIT IN SUPPORT
17     CALIFORNIA COMMITTEE OF BAR                    )    OF PLAINTIFF’S REPLY TO
18     EXAMINERS, and THEIR AGENTS IN                 )    DEFENDANT’S OPPOSITION TO
19     THEIR OFFICIAL CAPACITY                        )    RENEWED MOTION FOR
20     Defendants.                                    )    PRELIMINARY INJUNCTION
21                                                    )
22   ______________________________________)
23

24    EXHIBIT IN SUPPORT OF PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION
25                  TO RENEWED MOTION FOR PRELIMINARY INJUNCTION
26

27   I, Matthew M. Selvagn, certify that the attached is authentic, true, and correct to the best of my
28   knowledge, under penalty of perjury.
29
1    Dated: September 21, 2020
2    Respectfully Submitted,

3                                _/s/ Matthew M. Selvagn____________

4                                MATTHEW M. SELVAGN, sbn 314509
5                                123 BOWERY, 3rd fl
6                                NEW YORK, NY 10002
7                                Tel. 904-540-0870
8                                Email mattselvagn@gmail.com

9                                Attorney for Plaintiff
10

11

12

13
